    Case 4:19-cv-01297 Document 1-2 Filed on 04/09/19 in TXSD Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

JANE DOE on behalf of M.F.,      §
     Plaintiff,                  §
                                 §
V.                               §            CIVIL ACTION NO. 4:19-CV-1297
                                 §
HARRIS COUNTY PRECINCT SIX       §                    JURY DEMAND
CONSTABLE SYLVIA TREVINO, ET AL. §
    Defendants.

                                  LIST OF COUNSEL

Defendants Harris County and Harris County Constable Sylvia Trevino

Laura Beckman Hedge
Assistant County Attorney
State Bar No. 00790288
Federal ID No. 23243
1019 Congress, 15th Floor
Houston, Texas 77002
Telephone: (713) 274-5137
Facsimile: (713) 755-8924
Laura.Hedge@cao.hctx.net

OF COUNSEL:
VINCE RYAN
HARRIS COUNTY ATTORNEY

Plaintiff Jane Doe, on behalf of M.F.

U.A. Lewis
The Lewis Law Group, PLLC
P.O. Box 27353
Houston, Texas 77227
Email: myattorneyatlaw@gmail.com

Debra V. Jennings
Law Office of Debra V. Jennings
6140 Hwy 6 # 269
Missouri City, Texas 77459
Email: lawyerdvj@yahoo.com
     Case 4:19-cv-01297 Document 1-2 Filed on 04/09/19 in TXSD Page 2 of 2



                                          Respectfully submitted,

                                          /s/ Laura Beckman Hedge
OF COUNSEL:                               LAURA BECKMAN HEDGE
                                          Assistant County Attorney
VINCE RYAN                                State Bar No. 00790288
HARRIS COUNTY ATTORNEY                    Federal ID No. 23243
                                          1019 Congress, 15th Floor
                                          Houston, Texas 77002
                                          Telephone: (713) 274-5137
                                          Facsimile: (713) 755-8924
                                          Laura.Hedge@cao.hctx.net

                                          ATTORNEY FOR DEFENDANTS
                                          HARRIS COUNTY & HARRIS COUNTY
                                          CONSTABLE SYLVIA TREVINO

                               CERTIFICATE OF SERVICE

       I hereby certify that on April 9, 2019, a true and correct copy of the foregoing was
served pursuant to the Federal Rules of Civil Procedure to:

Attorneys for Plaintiff
U.A. Lewis
The Lewis Law Group, PLLC
P.O. Box 27353
Houston, Texas 77227
Email: myattorneyatlaw@gmail.com

Debra V. Jennings
Law Office of Debra V. Jennings
6140 Hwy 6 # 269
Missouri City, Texas 77459
Email: lawyerdvj@yahoo.com


                                          /s/ Laura Beckman Hedge
                                          LAURA BECKMAN HEDGE
                                          Assistant County Attorney




                                             2
